 EXHIBIT 10.9

 
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 
Amendment No. 3 to Turnkey Engineering, Procurement
and Construction Agreement




This Amendment No. 3 to Turnkey Engineering, Procurement and Construction
Agreement for Solar Photovoltaic Generating Facility (this “Amendment”), is made
and entered into as of this 26th day of March 2009, by and among Florida Power
and Light Company (“FPL”) and SunPower Corporation, Systems (“Contractor”,
together with FPL, the “Parties”, individually, a “Party”).


W I T N E S S E T H:
 


WHEREAS, the Parties entered into that certain Turnkey Engineering, Procurement
and Construction Agreement for Solar Photovoltaic Generating Facility, dated as
of July 3, 2008 (as amended by Amendment 1 to Turnkey Engineering, Procurement
and Construction Agreement for Solar Photovoltaic Generating Facility, dated as
of October 7, 2008 and Amendment 2 to Turnkey Engineering, Procurement and
Construction Agreement for Solar Photovoltaic Generating Facility, dated as of
November 25, 2008   the “Agreement”); and


WHEREAS, the Parties have agreed to amend the Agreement as set forth in this
Amendment; and


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:


1. Section 1.1.71 shall be amended by deleting the same in its entirety and
inserting the following in lieu thereof: “1.1.71 “Guaranteed Provisional
Acceptance Date” means ***, the date which Contractor guarantees that the
Project shall achieve Provisional Acceptance, as such date may be extended in
accordance with the terms hereof.”
 
2. The Agreement shall be amended by deleting Section 7.4.3 of Appendix A Scope
of Work in its entirety and inserting the following in lieu thereof: “***
 
3. The Agreement shall be amended by deleting “Appendix C” of the Agreement in
its entirety and inserting “Appendix C” to this Amendment in lieu thereof.
 
4. The Agreement shall be amended by deleting “Appendix N” of the Agreement in
its entirety and inserting “Appendix N” to this Amendment in lieu thereof.
 
5. This Amendment is executed in connection with, and is deemed to be a part of,
the Agreement.  Upon the execution of this Amendment, this Amendment shall
thereafter automatically become a part of the Agreement.  Wherever the terms of
this Amendment and the terms of the Agreement are in conflict, the terms of this
Amendment shall govern and control.  Capitalized terms used herein, unless
otherwise defined in this Amendment, shall have the meanings ascribed to them in
the Agreement.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
1

--------------------------------------------------------------------------------


 


 
6. The execution, delivery, and performance of this Amendment has been duly
authorized by all requisite corporation action and this Amendment constitutes
the legal, valid and binding obligation of FPL and Contractor, enforceable
against each Party in accordance with its terms.
 
7. If any one or more of the provisions of this Amendment should be ruled
illegal, wholly or partly invalid or unenforceable by a court or other
government body of competent jurisdiction under present or future laws,
then:  (i) the validity and enforceability of all provisions of this Amendment
not ruled to be invalid or unenforceable shall be unaffected and remain in full
force and effect; (ii) the effect of the ruling shall be limited to the
jurisdiction of the court or other government body making the ruling; (iii) the
provision(s) held illegal, wholly or partly invalid or unenforceable shall be
deemed amended, and the court or other government body is authorized to reform
the provision(s), to the minimum extent necessary to render them valid and
enforceable in conformity with the Parties’ intent as manifested herein.
 
8. The Parties acknowledge and agree that this Amendment may be executed in
multiple counterparts, and transmitted via telecopy, each such counterpart
(whether transmitted via telecopy or otherwise), when executed, shall constitute
an integral part of one and the same agreement between the Parties.
 
9. Except as expressly modified by this Amendment, all of the terms, conditions,
covenants, agreements and understandings contained in the Agreement shall remain
unchanged and in full force and effect, and the same are hereby expressly
ratified and confirmed by the Parties.
 
 [BALANCE OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURES TO FOLLOW]
 

 
2

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties have affixed their signatures, effective on the
date first written above.


Florida Power & Light Company




By:           /s/ William
Yeager                                                                
Name:      William Yeager
Title:        Vice President






SunPower Corporation, Systems




By:           /s/ Howard
Wenger                                                                
Name:      Howard Wenger
Title:        Executive Vice President








 


 


 


 
[Signature Page to Amendment 3 to Agreement]





 
3

--------------------------------------------------------------------------------

 



 
APPENDIX C
 
 
CRITICAL MILESTONES & MILESTONES
 
DESOTO




                                                                                                                   
 

 1.   Mobilize for Construction   ***  2.   Begin Bearing Pedestals  ***
 3.   Bearing Pedestals 50% Complete  ***  4.   Electrical Interconnection
Complete  ***  5.   Bearing Pedestals Complete   ***  6.   Torque Arms Installed
Complete  ***  7.   PV Modules 100% Delivered   ***  8.  Communications
Infrastructure for DAS Complete  ***  9.   Tracker Erection Complete  ***
 10.   PV Modules Installed Complete  ***  11.  Electrical Construction
Complete   ***  12.  Provisional Acceptance   ***

 




































*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

Revised 3/25/09
 
 

--------------------------------------------------------------------------------

 

Revised 3-25-09
             
APPENDIX N - Termination Payment Schedule
       
Schedule of Termination of Values
             
Termination Dollars Due*
% Owed of Total Contract Price
If Terminated After:
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
 
***
***
***
         

*Termination values are based on a Contract Price of $***. If the Contract Price
is adjusted pursuant to the Agreement, the termination values shall be adjusted
to the product of the adjusted Contract Price and the applicable "% Owed of
Total Contract Price" for a given termination value.


Note:
The Termination Payment due and payable upon a termination on or prior to
January 1, 2009, shall be the applicable amount provided for under the column
"Termination Dollars Due" for a termination on or after a date specified under
the column "If Terminated After" less the aggregate amount of the Contract Price
paid by FPL to Contractor as of such date. The Termination Payment due and
payable upon a termination after January 1, 2009 shall be the greater of: (1)
the applicable amount provided for under the column "Termination Dollars Due"
for a termination on or after a date specified under the column "If Terminated
After" less the aggregate amount of the Contract Price paid by FPL to Contractor
as of such date and (2) the aggregate amount of outstanding approved and unpaid
Requests for Payment made pursuant to the Agreement which entitle Contractor to
payment in accordance with the Construction and Milestone Payment Schedule.  If
FPL issues a Notice to Proceed before January 1, 2009, the parties will
consider, in their sole discretion, amending by mutual agreement the dates
stated in this Appendix N.


























*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
 

--------------------------------------------------------------------------------

 
